DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted July 23, 2021, has been received.  The amendment of claims 1 and 10; and cancellation of claim 2 is acknowledged.
Terminal Disclaimer
The terminal disclaimer filed on July 23, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10, 644, 221 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to an actuating type gas guiding device having a plurality of body layers including a piezoelectric element.  The cited art discloses a similar actuator for gas guiding device also having a plurality of body layers including a piezoelectric element.  However, the cited art does not appear to explicitly disclose or suggest the piezoelectric element is made of a mixture comprising lead zirconate titanate piezoelectric powder and graphene, wherein a weight percentage of the graphene is in a range between 0.1% and 20%; wherein a surface of the first electrode is coated with a thermal conduction layer that is made of a synthesized paint with doped graphene, a surface of the second electrode is coated with an adhesive layer that is made of epoxy resin adhesive with doped graphene; or wherein a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853